Letton, J.,
dissenting..
The point is made that the certificate in question was issued under a charter which provided that the society might amend the constitution and by-laws; provided the amendments did not conflict with federal and state laws. Under the recent decisions of this court the amendments do not conflict with the laws of the state of Nebraska. We have held in several cases that a member who agrees to be bound by subsequent changes in the by-laws cannot object if the changes are reasonable, and that an amendment allowing a necessary raise in assessments to meet liabilities is a reasonable amendment. Funk v. Stevens, 102 Neb. 681, and cases cited.
The question now before us is whether the judgment of the federal court in Holt v. Supreme Lodge, Knights of Pythias, 235 Fed. 885, that the order had.power to increase the assessment, is an adjudication which is binding upon the courts of other states under the due faith and credit clause of the federal Constitution. The Holt case was a controversy between citizens of Louisiana and the defendant, a corporation created under act of congress. One of the issues in that case was whether the defendant had a representative form of government, and that this was judicially determined in the affirmative. The record in that case is pleaded in this case. When the. federal court decided that the order had a representative form of government and had power to increase the assessments, this adjudication was binding upon all the members. Supreme Council, Royal Arcanum, v. Green, 237 U. S. 531, 35 Sup. Ct. Rep. 724; Supreme Lodge, Knights of Pythias, v. Mims, 241 U. S. 574; Supreme Lodge, Knights of Pythias, v. Smyth, 245 U. S. 594, 38 Sup. Ct. Rep. 210; Hartford Life Ins. Co. v. Barber, 245 U. S. 146, 38 Sup. Ct. Rep. 54.